                1    Kirsten A. Milton
                     Nevada State Bar No. 14401
                2    Daniel I. Aquino
                     Nevada State Bar No. 12682
                3    JACKSON LEWIS P.C.
                     3800 Howard Hughes Parkway, Suite 600
                4    Las Vegas, Nevada 89169
                     Tel: (702) 921-2460
                5    Email: kirsten.milton@jacksonlewis.com
                     Email: daniel.aquino@jacksonlewis.com
                6
                     Attorneys for Defendant
                7    Nevada Restaurant Services, Inc. dba Dotty’s

                8

                9                                UNITED STATES DISTRICT COURT

              10                                        DISTRICT OF NEVADA

              11     MINERVA NAVARETTE,
                                                                    Case No.: 2:18-cv-00691-RFB-GWF
              12                   Plaintiff,
              13            vs.                                     STIPULATION AND ORDER TO CONTINUE
                                                                    HEARING ON DEFENDANTS’ MOTION TO
              14     NEVADA RESTAURANT SERVICES,                    DISMISS
                     INC. dba DOTTY’S, a domestic
              15     corporation; CRAIG ESTEY, an individual;       (FIRST REQUEST)
                     PAULA GRAZIANO, an individual; DOE
              16     INDIVIDUALS 1 THROUGH 300; AND
                     roe business or governmental entities 1
              17     through 300, inclusive,
              18                   Defendants.
              19            Defendants Nevada Restaurant Services, Inc. dba Dotty’s (“Dotty’s”), Craig Estey

              20     (“Estey”), and Paula Graziano (“Graziano”) (collectively, “Defendants”), by and through their

              21     counsel, Jackson Lewis P.C., and Plaintiff Minerva Navarette (“Plaintiff”), by and through her

              22     counsel, Mullins & Trenchak, hereby stipulate and agree continue the hearing on Defendants’

              23     Motion to Dismiss, currently set for February 19, 2019.

              24            Plaintiff’s counsel was unexpectedly admitted to the hospital earlier this week. Plaintiff’s

              25     counsel may be facing surgery and does not know when he will be released from the hospital.

              26     Counsel for the parties have conferred and agreed to continue the hearing, with the Court’s

              27     permission, for 30 days to a date on which the Court is available.

              28
JACKSON LEWIS P.C.
    LAS VEGAS
                1
                              This stipulation and order is sought in good faith and not for the purpose of delay. This is
                2
                     the first request to continue the hearing on Defendants’ Motion to Dismiss.
                3
                              Dated this 13th day of February, 2019.
                4
                     JACKSON LEWIS P.C.                                  MULLINS & TRENCHAK
                5

                6    /s/ Kirsten A. Milton                               /s/ Philip J. Trenchak
                     Kirsten A. Milton, Bar No. 14401                    Philip J. Trenchak, Bar No. 9924
                7    Daniel I. Aquino, Bar No. 12682                     Victoria Mullins, Bar No. 13546
                     3800 Howard Hughes Parkway, Suite 600               1212 South Casino Center Blvd.
                8    Las Vegas, Nevada 89169                             Las Vegas, Nevada 89104

                9    Attorneys for Defendant                             Attorneys for Plaintiff
                     Nevada Restaurant Services, Inc.                    Minerva Navarette
              10     dba Dotty’s

              11
                                                            ORDER
              12            IT IS ORDERED that the hearing regarding [18] MOTION to Dismiss re: [15] Amended
              13     Complaint set for February 19, 2019 at 4:00 PM is vacated and RESET to March 21, 2019 at
              14     4:00 PM in LV Courtroom 7C before Judge Richard F. Boulware, II.
              15

              16

              17                                                             RICHARD F. BOULWARE, II
                                                                             UNITED STATES DISTRICT JUDGE
              18
                                                                             Dated: February 14, 2019.
              19
                     4827-3689-0760, v. 1
              20

              21

              22

              23

              24

              25

              26

              27

              28
JACKSON LEWIS P.C.
    LAS VEGAS                                                          -2-
